Name: 2010/478/EU: Council Decision of 26Ã July 2010 concerning the conclusion of an Agreement between the European Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007, and a Final Act
 Type: Decision
 Subject Matter: European construction;  communications;  culture and religion;  Europe
 Date Published: 2010-09-04

 4.9.2010 EN Official Journal of the European Union L 234/1 COUNCIL DECISION of 26 July 2010 concerning the conclusion of an Agreement between the European Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007, and a Final Act (2010/478/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 166(4) and 173(3), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated, on behalf of the European Community, an agreement with the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007 (the Agreement), and a Final Act. (2) The Agreement and the Final Act were signed on behalf of the Community on 11 October 2007, subject to their conclusion at a later date, and have been applied provisionally as from 1 September 2007, in accordance with Council Decision 2007/745/EC (1). (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007 (2) (the Agreement), is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 13 of the Agreement (3) and make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as the European Union . Article 3 The Commission shall represent the Union in the Joint Committee provided for in Article 8 of the Agreement. Article 4 The Agreement is related to the seven agreements with Switzerland which were signed on 21 June 1999 and concluded by Council and Commission Decision 2002/309/EC, Euratom (4). The Agreement shall not be renewed or renegotiated in accordance with its Article 12 in case the agreements referred to in the first paragraph have been terminated. Article 5 This Decision shall enter into force on the day following that of its adoption. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 26 July 2010. For the Council The President S. VANACKERE (1) OJ L 303, 21.11.2007, p. 9. (2) OJ L 303, 21.11.2007, p. 11. (3) OJ L 217, 18.8.2010, p. 1. (4) OJ L 114, 30.4.2002, p. 1.